 In the Matter Of SCOITDALEMILLSandTEXTILEWORKERSORGANIZINGCOMMITTEECase No. R-044Mr. Walter G. Cooper, Jr.,for the Board.Weekes & Candler,byMr. John Wesley WeekesandMr. MurphyCandler, Jr.,of Decatur, Ga., for the Company.Mr. Frank A. Constangy,of^Atlanta, Ga., for TextileWorkersOrganizing Committee.Mr.-Abraham L. Kaminstein,of counsel to the Board.DIRECTION OF ELECTIONAugust 27; 1937The National Labor Relations, Board; having found that a ques-tion affecting commerce has arisen concerning the representation ofthe production and maintenance employees of Scottdale Mills, Scott-dale,Georgia, and that such employees, exclusive of clerical andsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act, 49 ' Stat. 449, and acting pursuant tothe power vested in the National Labor Relations Board by Section9 (c) of said Act, and pursuant to Article III, Section 8 of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,herebyDIRECTS that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Scottdale Mills, an election by secret ballot shall be conductedwithin a period of ten (10) days after the date of this Direction ofElection, under the direction and supervision of the Regional Di-rector for the Tenth Region, acting in this matter as the agent of theNational Labor Relations Board and subject to Article III, Section9 of said Rules and Regulations-Series 1, as amended, among theproduction and maintenance employees of Scottdale Mills, exclusiveof clerical and supervisory employees, on the pay roll of ScottdaleMills for the week ending on July 17, 1937, to determine whetherthey desire to be represented by Textile Workers Organizing Com-mittee for the purposes of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDirection of Election.441 442NATIONAL LABOR RELATIONS BOARD[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONSeptember 2, 1937On August 27, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above-entitledcase, the election to be held within ten (10) days from the date ofthe Direction.Thereafter the Board was advised that the Companyhad temporarily ceased production, but that it would resume normaloperations on September 7, 1937.All of the parties having agreed to a postponement of the electionuntil such resumption of normal operations, and having also stipu-lated that all employees working at any time during the month ofJuly 1937, shall be eligible to vote in said election, but that em-ployees whose employment has permanently terminated since July31, 1937, shall not be eligible to vote in said election, we hereby amendthe Direction of Election issued on August 27, 1937, by strikingtherefrom the words "within ten (10) days from the date of thisDirection," and substituting therefor the words, "within twenty (20)days from the date of this Direction," and also by striking there-from the words "on the pay roll of Scottdale Mills for the weekending on July 17, 1937," and substituting therefor the words "whohave worked for Scottdale Mills at any time during the monthof July 1937, exclusive of those whose employment has permanentlyterminated since July 31, 1937."M. EDWIN S. SMITH took no part in the consideration of theabove Amendment to Direction of Election.